DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/851,100, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The Application No. 62/851,100 fails to provide adequate support or enablement for a dual head receiver, as required by claims 21-24, 26-27, 30-31, 33, 38-39, 42; and a first dual head receiver and a second dual head receiver, as required by claims 46 and 256; and a dual-head receiver, as required by claims 257-261. Therefore claims 21-24, 26-27, 30-31, 33, 38, 42, 46, 256-261 are not entitled to the benefit the earlier filing date of Application No. 62/851,100; and have been given the effective filling date of May 21, 2020. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “wherein at least part of the first pair of arms face an opening of the second channel’ in lines 1-2, which renders the claim indefinite since claim 21 has been amended to include “an opening of the second rod channel’. It is unclear if claim 24 refers back to the opening of the second rod channel or is introducing a second opening in the second rod channel. For the purpose of compact prosecution, claim 24 will be examined below under the assumption that it should recite “wherein at least part of the first pair of arms face the opening of the second rod channel’.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 21-22, 26, 31, 44 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 69, 72, 77-78, 83, 90  of copending Application No. 16/880818 in view of Palagi et al. (U.S. Pub. No. 2020/0229848 A1, hereinafter “Palagi”). 
Copending application claim 69, discloses regarding claims 21-22, a bone screw comprising: a bone screw shank comprising a shank head; a dual-head receiver comprising: a first receiver comprising a first base having a cavity therewithin, the cavity configured to securely receive the shank head, a first pair of arms extending upwardly from the first base, and a first rod channel defined between the first pair of arms; a second receiver comprising a second base having a second rod channel defined between a second pair of arms; and a connection between the first receiver and the second receiver, wherein the connection is integral the first receivers and moveable relative to the second receiver, wherein the connection is integral to one arm of the firs pair of arms and movable relative to the second pair of arms, wherein relative to the connection between the first receiver and the second receiver, the second receiver is movable in multiple dimensions including roll, pitch, and yaw.
Copending application claim 77, discloses regarding claim 26, wherein the first receiver comprises a longitudinal axis extending in a proximal to distal direction, and wherein the connection between the first receiver and the second receiver extends substantially perpendicular to the longitudinal axis of the first receiver.
Copending application claim 83, discloses regarding clam 31, wherein the first receiver comprising comprises a first tool engagement groove at an outer surface of the first pair of arms at or near a top surface thereof, and wherein a top edge of the connection between the first receiver and the second receiver is proximal to the first tool engagement groove.
Copending application claim 90, discloses regarding claim 44, wherein the second receiver is shorter than the first receiver along a proximal to distal direction.
Copending application claim 69 fails to disclose, regarding claim 21, wherein the connection between the first receiver and the second receiver extends laterally from an outer surface of one of the first pair of arms, and extends laterally from an outer surface of an opening of the second rod channel. 
Palagi discloses a dual rod receiver (110, see Fig. 2), wherein the connection (125) extends laterally from an outer surface of one of the first pair of arms of the first receiver (124, see Fig. 2) and extends laterally from an outer surface of an opening (e.g. opening of 126 that receives 125, see Fig. 2) of the second rod channel of the second receiver (126, see Fig. 2) in order to provide a connection that enables the orientation and position of the second receiver to be adjusted relative to the first receiver (see para. [0042]). 
It would have been obvious to modify claim 69 of the copending application to have the connection extending laterally from an outer surface of one of the first pair of arms of the first receiver and extends laterally from an outer surface of an opening of the second rod channel in view of Palagi in order to provide a connection that enables the orientation and position of the second receiver to be adjusted relative to the first receiver. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 24, 26, 31, 33, 38, 42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palagi et al. (U.S. Pub. No. 2020/0229848 A1, hereinafter “Palagi”). 
Palagi discloses, regarding claim 21, a bone screw (12, see Figs. 1-3) comprising: a bone screw shank (16) comprising a shank head (20); a dual-head receiver (24 and 26) comprising: a first receiver (24) comprising a first base (see annotated Fig. 3 below) having a cavity (134, see Fig. 2, see para. [0044]) therewithin, the cavity configured to securely receive the shank head (see Fig. 2, see also paras. [0035] and [0037]); a first pair of arms (128 and 129) extending upwardly from the first base (see Fig. 2); a first rod channel (134) defined between the first pair of arms (see Fig. 2, see para. [0044]); a second receiver (126) comprising a second base (see annotated Fig. 3 below) having a second rod channel (139) defined between a second pair of arms (142 and 143); and a connection (125) between the first receiver and the second receiver (see Fig. 2), wherein the connection between the first receiver and the second receiver extends laterally from an outer surface of one of the first pair of arms (see Fig. 2), and extends laterally from an outer surface of an opening of the second rod channel (see annotated Fig. 2 below).


    PNG
    media_image1.png
    636
    766
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    559
    569
    media_image2.png
    Greyscale

Regarding claim 22, wherein the connection is integral to one of the first receiver or the second receiver receivers (see Fig. 2, note that the connection125 is integral to first receiver 124), or the connection is integral to one of the first or second receiver (see Fig. 2, note that 125 is integral to first receiver 124) but and is movable relative to the other one of the first receiver or the second receiver (see Figs 1-3, note that the connection 125 is movable relative to second receiver 126).
Regarding claim 24, wherein at least part of the first pair of arms face the opening of the second channel (see Fig. 2, note that a side of first arm pair with connection 125 faces the opening in the second receiver 126 that receives connection 125).
Regarding claim 26, wherein the first receiver comprises a longitudinal axis extending in a proximal to distal direction (see annotated Fig. 2 above), and wherein the connection between the first receiver and the second receiver extends substantially perpendicular to the longitudinal axis of the first receiver (see annotated Fig. 2 above).
Regarding claim 31, wherein the first receiver comprising a first tool engagement groove (137a, 137b, 138a, or 138b) at an outer surface of the first pair of arms at or near a top surface thereof (see Figs. 1 and 3, see para. [0044]), and wherein a top edge of the connection between the first receiver and the second receiver is distal to the first tool engagement groove (see annotated Fig. 2 above). 
Regarding claim 33, wherein a bottom surface of the connection between the first receiver and the second receiver is proximal to a bottom surface of the first base (see annotated Fig. 2 above).
Regarding claim 38, wherein the connector is narrower than the first receiver along a direction of extension of the first rod channel or the second rod channel (see Figs. 1-3, note that the connection 125 is inset from the sides and from the top and the bottom of the receiver and therefore is considered narrower along a direction of extension of the first rod channel).
Regarding claim 42, wherein the bone screw is a polyaxial screw (see Fig. 2, see para. [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palagi, as applied to claim 21, above and in view of Stein et al. (U.S. Pub. No. 2017/0348026 A1, hereinafter “Stein”). 
Palagi discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 39, wherein second receiver is shorter than the first receiver along a proximal to distal direction.
Stein discloses a dual-head receiver (see Fig. 5), wherein the bottom surface of the second base (36) is proximal to a bottom surface of the first base (e.g. portion of 5 below arms 9a and 9b) and the second receiver (14) is shorter than the first receiver (5, see Fig. 5, note vertical offset 64) and the thickness of the connection (30 and 32) varies (see Fig. 3) and the first rod channel (e.g. channel that receives 50) is at a distinct level (see Fig. 5, note offset 64) relative to the second rod channel (e.g. channel that receives 52) in order to provide flexibility in terms of vertical alignment to better match the curvature of the spine (see para. [0033]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bottom surface of the second base in Palagi to be proximal to the first base and to modify the second receiver in Palagi to be shorter than the first receiver in view of Stein in order to provide flexibility in terms of vertical alignment to better match the curvature of the spine. 

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palagi, as applied to claim 21 above, and in view of Picetti et al. (U.S. Pub. No. 2004/0111088 A1, hereinafter “Picetti”). 
Palagi discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 30, wherein the first rod channel and the second rod channel comprise an identical size or shape.
Picetti discloses a dual head receiver (10, see Fig. 1), wherein the first rod channel (22) and the second rod channel (24) that are identical in size / shape (see para. [0018] “radius of curvature of surfaces 26 and 28 are equal”) in order to enable them to accommodate rods of the same size (see para. [0018]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second rod channels in Palagi to be identical in size or shape in view of Picetti in order to enable the rod channels to accommodate rods of the same size. 

Allowable Subject Matter
Claim(s) 46, 256-261 is/are allowed.
Claim(s) 23 and 27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 11, filed 3/25/2022, with respect to the rejections of claim 23 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claim 23 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant’s arguments, see page 10, regarding the priority being held in abeyance has been fully considered but they are not persuasive. Since the Applicant has not provided evidence of the claims of the Application having priority in US 62/851,100.  
Applicant's arguments, see page 11, filed 3/25/2022, with respect to the provisional non-statutory double patenting rejection that the rejection be held in abeyance has been fully considered but they are not persuasive. Since the provisional non-statutory double patenting rejection is still relevant it has been maintained. 
Applicant’s arguments, see page 11, filed 3/25/2022, with respect to the rejection of claim 24 under 35 U.S.C. 112(b) that the claim is definite and appears to be misinterpreted by the rejection have been fully considered but they are not persuasive. As set forth in the 112(b) rejection above claim 21 recites an opening of the second rod channel, therefore when claim 24 recites “an opening of the second channel” it renders the claim indefinite since it is unclear if it refers back to the opening of the second rod channel, to an additional opening of the second rod channel or to an opening in the second channel. If the claim refers to an opening of the second channel, the second channel has not be previously introduced and thus lacks antecedent basis. 
The Applicant asserts that Palagi shows in Figures. 1-3 parallel rod channels with connections extending from / through “curved walls” 129, 142 and this head configuration shown necessarily prevents the orientation depicted in Applicant’s Figures 7 and 8. The Applicant asserts that Palagi does not anticipate “a connection between the first receiver and the second receiver, wherein the connection … extends laterally from an outer surface of one of the first pair of arms, and extends laterally from an outer surface of an opening of the second rod channel”. 
The Office respectfully disagrees. Claim 21 does not explicitly require a perpendicular rod orientation, nor does it distinguish over a parallel rod orientation, as asserted by the Applicant. The claim fails to specifically discuss the orientation of the rod channels. The claim limitation a connection between the first receiver and the second receiver, wherein the connection … extends laterally from an outer surface of one of the first pair of arms, and extends laterally from an outer surface of an opening of the second rod channel”, simply requires a  connection to extend laterally from an outer of one of the first pair of arms, which is clearly shown in annotated Figure 2 of Palagi above, and that the connection extends laterally from an outer surface of an opening of the second rod channel, which is clearly shown in annotated Figure 2 of Palagi above, since the connection 125 is shown to extend into the second rod channel via the opening and contact rod R3. 

In response to applicant’s request that the next subsequent office action be made a non-final, as a new rejection for claims 21 would not be necessitated by the Applicant’s amendment’s herein. It is noted that the rejection for original claim 21 is being maintained for the reasons set forth above, and therefore it is proper to make the next subsequent office action final. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773